Appellant was convicted in the county court of San Saba County for violation of the local option law, and assessed a penalty of two years in the county jail, from which he appeals.
The question raised in this appeal is whether or not a conviction against appellant in Cause No. 1744, dated November 30, 1938, can again be utilized in this case after having been used for the purpose of enhancing the penalty in prior cases.
Without stating the facts, which are practically the same and which raise the same questions of law, it is sufficient to say that this is the same question as was presented in several former appeals, Cothran v. State, 140 S.W.2d 860, Cothran v. State, 141 S.W.2d 600, and in Cause No. 21,134 against this same appellant, the opinion in which has not yet been reported (page 140 of this volume).
Reference is here made to said opinions, and for the reasons therein stated the judgment herein is reversed and remanded.